Citation Nr: 1429638	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right knee disorder has been received.

2.  Entitlement to service connection for a right knee disorder.
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1966 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision.  By way of the May 2009 rating decision, that the Veteran was notified of by a letter in June 2009, the RO reopened the Veteran's claim for service connection for a right knee disorder but denied service connection, on the merits.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

The Board points that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must first decide whether new and material evidence to reopen the claim has been received- and in view of the Board's favorable decision on the request to reopen-the e Board has characterized the appeal as encompassing both matters set forth on the title page.

In April 2014, the Veteran testified during a  Board hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of the RO.  A transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless electronic file (Virtual VA) associated with the Veteran's claim.  A review of the documents in such file reveals records that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal with the exception of the transcript of the Veteran's  Board hearing.

The Board's decision addressing the request to reopen the claim for service connection for a right knee disorder is set forth below.  The claim for service connection for a right knee disorder, on the merits, is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a July 2001 rating decision, the RO denied service connection for a right knee disorder; although notified of the denial in an August 2001 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

3.  New evidence added to the record since the July 2001 rating decision, when considered by itself or with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision in which the RO denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for a right knee disorder received since the RO's July 2001 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the Board's favorable resolution of the request to reopen, all notification and development actions needed to fairly resolve this aspect of the appeal has been accomplished.  


II.  Analysis

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

The record reflects that the RO initially denied service connection for a right knee disorder in July 2001.  In that denial, which was based on consideration of service records and an October 2000 statement by a private physician, the RO found that the Veteran had a right knee injury that preexisted his military service, and that there was no evidence that it was permanently worsened as a result of service.  

Thereafter, the Veteran was notified of the denial (and of his appellate rights) in an August 2001 letter, but did not initiate an appeal.  In January 2002, the Veteran submitted a statement pointing out alleged errors in the July 2001 rating decision and requesting a copy of his military records, but he did not indicate a desire for appellate review.  Moreover, no further communication regarding his claim of entitlement to service connection for a right knee disorder was received until March 2009, when VA received his application to reopen his claim.  Therefore, the July 2001 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c);  38 C.F.R. §§ 3.104, 20.302, 20.1103.  Notably, no pertinent exception to finality applies to the July 2001 rating decision.  No new and material evidence pertinent to the matter of service connection for a right knee disorder was received during the remainder of the appellate period following notice of the July 2001 denial, nor have additional service records been received at any time, requiring readjudication of the claim.  See 38 C.F.R. § 3.156(b) and (c).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's July 2001 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since July 2001 includes a January 2009 private opinion, the report of a e March 2009 VA examination, along with the transcript of the Board hearing, and the Veteran's and his representative's written statements.  

In particular, in the January 2009 opinion, the Veteran's private physician stated that the onset of his symptoms was back in the 1960's ,with three episodes of knee pain in 1966 during basic training.  He opined that the Veteran's knee problems were directly related to his early documented episodes in the military while in basic training and during his course of service.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a right knee disorder.  This  evidence is "new" in that it was not before agency decision makers at the time of the July 2001 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the evidence is material in that it relates to an unestablished fact needed to establish service connection for a right knee disorder (the relationship , if any, between current knee disability and service-albeit, pursuant to a different theory of entitlement than that previously considered by the RO (direct service incurrence, versus aggravation of a pre-existing disability)).  Thus, when presumed credible, the evidence also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the phrase "must raise a reasonable possibility of substantiating the claim," as it is used in 38 C.F.R. § 3.156(a) , creates a standard that requires reopening "if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right knee disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for right knee disorder has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that further  AOJ development of the claim for service connection for a right knee disorder, on the merits, is warranted.  

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such  service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

On his December 1965 Report of Medical History for Enlistment the Veteran reported that he had a "bad right knee," he checked "yes" to "trick" or locked knee and checked "no" to swollen or painful joints; in the physician's summary, it was written that the Veteran had prolonged right knee pain, stooping, and no clicking or swelling.  The  December 1965 Report of Medical Examination for Enlistment indicates that he was found to be normal on clinical evaluation for his lower extremities and there were no defects or diagnoses noted.  

As noted above, as no right knee disorder was noted on entrance examination, the Veteran is presumed sound as to the right knee.  However, the Veteran's own reported history at the time of his enlistment suggests that a right disorder may have pre-existed service; thus, a question is raised as to whether there is sufficient evidence to rebut the presumption of soundness.  As indicated, to so do requires  clear and unmistakable evidence  that his right knee disorder existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, in the  January 2009 opinion, the private physician stated that the onset of the Veteran's right knee disorder was during his military service; however, that examiner clearly did not consider or address the Veteran's own reported history of pre-service right knee problems at enlistment.  Moreover, in a subsequent opinion obtained by the RO after the claim was reopened, a March 2009 VA examiner stated that the Veteran's right knee disorder began prior to military service , but the VA examiner did not state if clear and unmistakable evidence demonstrated this nor did he state if by clear and unmistakable evidence that any preexisting right knee disorder was not aggravated by military service.  

In short, the record does not include sufficient medical findings to fully resolve the claim for service connection for a right knee disorder in light of the applicable legal authority.  Thus, the Board finds that the Veteran should be afforded another VA examination to obtain medical information as whether, among other things, there is clearly and unmistakably evidence that a right knee disorder preexisted service, and, if so, whether there is clear and unmistakable evidence indicating that such disorder was not permanently aggravated by his period of service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b)(2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy of the notice of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The Board notes that the Veteran testified that his service treatment records are missing his examinations from Officer Candidate School.  Thus, the Veteran has identified service records which may be directly relevant to an issue necessary to substantiate the claim, triggering VA's duty to assist the Veteran in obtaining such records as provided in 38 C.F.R. § 3.159(c)(3).  Hence, the AOJ should request from the National Personnel Records Center (NPRC) (and any other appropriate source(s), as necessary) all outstanding service personnel and other records for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. See 38 U.S.C.A. § 5103A(b)(3) 

As for post-service records, the AOJ should also obtain any all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the AOJ should give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran  provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection, on the merits.  Adjudication of the claim should include consideration of all additional evidence added to the record since the AOJ's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the NPRC (and any other appropriate source(s)), to obtain complete service personnel and other outstanding service records for the Veteran, to include any examination reports from Officer Candidate School.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right knee, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clearly identify all current disability(ies) affecting the Veteran's right knee.
 
Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether:(1) the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.   In rendering this opinion, the examiner should consider and discuss the notations of pain and stooping reported on the Veteran's December 1965 Report of Medical History for Enlistment. 

If the examiner determines that a right knee disorder did not clearly and unmistakably exist prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred during the Veteran's military service.

In rendering each requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence and lay assertions.  If the examiner finds any reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claim for service connection for a right knee disorder, on the merits. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority. 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


